Case: 2:19-cv-01123-ALM-CMV Doc #: 28 Filed: 05/11/20 Page: 1 of 1 PAGEID #: 150




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DEREK MORTLAND,                                   :
                                                  : Case No. 2:19-cv-01123
                       Plaintiff,                 :
                                                  : Chief Judge Algenon L. Marbley
       -vs-                                       :
                                                  : Magistrate Judge Vascura
LOCAL CANTINA DUBLIN LLC,                         :
                                                  :
                       Defendant.                 :

                                             ORDER


       This matter is before the Court on Defendant’s Motion for Summary Judgement. (ECF

No. 21). On March 25, 2020, this Court granted Plaintiff’s motion to stay briefing of Defendant’s

summary judgment motion until Plaintiff had adequate time to gather evidence necessary for

responding to that motion. This Court ordered the parties to submit a revised schedule, which

this Court adopted in its scheduling order on April 30, 2020. (ECF No. 27). That scheduling

order specified that discovery would be ongoing throughout the summer, with dispositive

motions due October 30, 2020. Accordingly, Defendant’s Motion for Summary Judgement is

premature. See Fed. R. Civ. P. 56(d). Defendant’s Motion for Summary Judgment is DENIED

without prejudice to its refiling upon the close of discovery.

       IT IS SO ORDERED.




                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: May 11, 2020
